DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 9/21/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 7/20/2022 listed below have been reconsidered as indicated.
a)	The amendments to the specification addressing trade marks and/or trade names usage is acknowledged.

b)	The rejections claim(s) 1-3, 5-9 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz (N Engl J Med. 2018. 378:1396-1407 and Supplemental Appendices) are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Drawings
The drawings filed 9/21/2022 are objected to because the subject matter is not clearly presented for publication purposes.
In Figures 2A and 2B, the lines are not clearly identified as being either “GCB” or “ABC”.
In Figure 3A, the lines in the graph are not clearly identified as the shading obscures their path.
In Figure 3B, the lines in the graph are not clearly identified as the shading obscures their path.
In Figure 3C, the lines in the graph are not clearly identified as the shading obscures their path.
In Figure 3D, the lines in the graph are not clearly identified as the shading obscures their path.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claims 1 and 7 recite “the first panel comprises at least one gene selected from the group consisting of…” and “the second panel comprises at least one gene selected from the group consisting of…”. While both recitations set forth a closed set of genes in a Markush grouping, the panels each encompass a combination of genes that is not limited to any particular number of genes, so as long as each panel includes one gene from their respective Markush groupings.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
	The following are modified rejections addressing the amendments to the claims.
Claim 1 recite(s) “quantifying in the sample an expression level of each gene in a second panel” and “classifying the diffuse large B-cell lymphoma of the patient as having a cell of origin of either (i) germinal-center B-cell-like or (ii) activated B-cell-like”. The steps broadly encompass analyses carried out in a purely mental manner by the human brain. The step of “quantifying” is contrasted with the step of “detecting” which is specifically stated as being “by an assay”. The step of “quantifying” is thus considered to be broader in scope than the step of “detecting” as it is not limited to being done “by an assay”. Given the scope of the claim broadly encompassing the analysis of two genes to seven genes, the amount of data to be analyzed may be done mentally and utilized to reach a determination about the classification of the DLBCL.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions. While the claim recites a step of “treating the patient with a cancer treatment therapy regime”. The step does not integrate the judicial exception as it does not require a particular treatment. Furthermore, as no particular treatments are required, the same treatment may be used in the context of treating the patient classified as having germinal-center B cell-like DLBCL or treating the patient classified as having activated B cell-like DLBCL. For example, in one embodiment, treatment A is used to treat germinal-center B cell-like DLBCL and treatment B is used to treat activated B cell-like DLBCL. In a second embodiment, treatment B is used to treat germinal-center B cell-like DLBCL and treatment A is used to treat activated B cell-like DLBCL. Thus, the treating step is not particular and the claim broadly is drawn to DLBCL without any distinction of whether it is activated B cell-like DLBCL or germinal-center B cell-like DLBCL. This is reinforced by claim 5 in which both treatments are selected from the same genus of treatments regardless of DLBCL type.
The step further does not integrate the judicial exception because the classification is not based on any results of the detecting or quantifying steps.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available arrays that are well-known and used in a conventional manner as described in paragraph 26 of the instant specification. Furthermore, as noted above, the claim does not particular limit the scope of the different treatments and only are “defined” relative to one another, i.e. that they are “different”.
Claims 2-6 depend from claim 1 and are rejected for the same reason.

Claim 7 recites “quantifying in the sample an expression level of each gene in a second panel” and “classifying the diffuse large B-cell lymphoma of the patient as having a cell of origin of either (i) germinal-center B-cell-like or (ii) activated B-cell-like”. The claim encompasses mental activity as described above as claim 1 recites the same steps.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.  While the claim recites a step of “treating the patient with a cancer treatment therapy regime”. The step does not integrate the judicial exception as it does not require a particular treatment. Furthermore, as no particular treatments are required, the same treatment may be used in the context of treating the patient classified as having germinal-center B cell-like DLBCL or treating the patient classified as having activated B cell-like DLBCL. For example, in one embodiment, treatment A is used to treat germinal-center B cell-like DLBCL and treatment B is used to treat activated B cell-like DLBCL. In a second embodiment, treatment B is used to treat germinal-center B cell-like DLBCL and treatment A is used to treat activated B cell-like DLBCL. Thus, the treating step is not particular and the claim broadly is drawn to DLBCL without any distinction of whether it is activated B cell-like DLBCL or germinal-center B cell-like DLBCL. This is reinforced by claim 5 in which both treatments are selected from the same genus of treatments regardless of DLBCL type.
The step further does not integrate the judicial exception because the classification is not based on any results of the detecting or quantifying steps, which in turn is not based on any results of any other step required by the claim.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available arrays that are well-known and used in a conventional manner as described in paragraph 26 of the instant specification. Furthermore, as noted above, the claim does not particular limit the scope of the different treatments and only are “defined” relative to one another, i.e. that they are “different”.

Response to the traversal of the 101 rejections
	The Remarks argue the claims integrate the judicial exception because it requires a first therapy regime or a second therapy regime depending on the classification of the DLBCL (p. 9-10). The Remarks further argue the claims are patent eligible under Vanda and the 2019 PEG (p. 10-11).
The arguments have been fully considered but are not persuasive. The judicial exception is not integrated because there is no fundamental distinction between the first and second therapies. Each is selected from same genus as evidenced by claim 5. Any of the recited therapies may be used as a first or second therapy. There is no clear distinction between what constitutes a first or second therapy, other than they are “different”. Therefore, the treatment is not particular to the classification and does not integrate the judicial exception. For example, cyclophosphamide may be used as a first therapy or it may not and cyclophosphamide may be used as a second therapy or it may not.
For the reasons provided above, the claims are considered to be distinct from Vanda and in compliance with the guidelines set forth in the 2019 PEG.

The Remarks argue the recited mutations and expression levels are not biomarkers existing in nature. The Remarks further argue it is not routine or conventional to classify based on the recited biomarkers. The Remarks argue the claims are limited to particular biomarkers. The Remarks contrast the claims with those of the Mayo case. See p. 10-11.
The arguments have been fully considered but are not persuasive. The “biomarkers” were not created or invented by applicant. The biomarker, which are naturally occurring expression levels and mutations, were identified via data analysis. The “biomarkers” represent naturally occurring phenomenon. The notion that claimed “classification” is not routine or conventional is not persuasive because the judicial exception encompassed by the “classification” cannot integrate itself. Furthermore, the “classification” is not limited to being based on the “biomarkers”. 
	The notion of being limited to particular “biomarkers” is not persuasive as those biomarkers are the basis for abstract ideas. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The following are new and modified rejections necessitated by the amendments to the claims.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 7 require “classifying the diffuse large B-cell lymphoma of the patient…”. The claim broadly encompasses any process of classifying the DLBCL cell of origin, including those not based on any mutations or expression levels observed.
The instant specification only describes using the mutational and expression levels data in a model (para. 34-37). In particular the instant specification describes ultimately relying on models built through deep learning techniques (para. 37, 43-49).
No particulars about the mutations observed or the expression levels quantified is given, such as increased or decreased expression levels. The instant specification describes 2 classes of mutations are identified in the analysis: single nucleotide variants and indels (para. 32).
Based on the lack of information provided in the instant specification, one would not have reasonably found applicant to be in possession of all manners of classifying the diffuse large B-cell lymphoma of the patient as broadly claimed, including those not based on mutations and expression levels of the recited genes.

In regards to the newly amended step of “treating the patient”, it is noted that the instant specification does not describe which therapies may be a first therapy and which may be a second therapy. In particular, there is no indication of therapies that are relevant based on the classification of the DLBCL. In fact, the instant specification and the claims indicate that any DLBCL therapy may be used as either a first therapy or a second therapy. Therefore, the step of treating the patient is not supported by the instant specification and is considered new matter. Furthermore, there is no guidance to demonstrate possession of treating based on classification as there is no indication of which therapies are relevant to a classification of germinal-center B-cell-like DLBCL and which therapies are relevant to a classification of activated B-cell-like DLBCL.

Response to the traversal of the written description
The Remarks argue Tables 2 and 3 provide support (p. 11-12). The Remarks argue that one would have found applicant to be in possession based on the disclosure (p. 12-13).
The Remarks have been fully considered but are not persuasive. First, the claim is broader than only classifying based on mutations in the first panel and the expression levels of the second panel. Table 2 and 3 do not adequately support all steps of classifying as encompassed by the claims.
The instant specification does not identify which mutations within the first panel are relevant to classification as not all mutations in the recited genes are relevant to the classification of DLBCL. There is no guidance in the instant specification or evidence on the records as to which mutations are relevant to and useful in the claimed methods. The instant specification does not describe which expression levels are relevant to the claimed methods. There is no indication if all the genes were increased or decreased or a mixture of increased and decreased. There is no guidance in the instant specification or evidence on the records as to which expression levels and too which extent are relevant to and useful in the claimed methods.

The Remarks argue that written description analysis is from a person of ordinary skill in the art and includes the prior art and testimony in establishing what the ordinary person would know (p. 13).
The arguments provide no evidence, prior art or testimony regarding what was known in the context of classifying DLBCL. There is no guidance or roadmap provided by the instant specification of how one moves from mutation data and expression levels to classification of DLBCL and treatment of the classified DLBCL. The instant specification is an invitation for one to repeat the study and/or analysis of different types of DLBCL in order to determine relevant expression levels and mutations. This expression and mutation information is required in order to carry out the claimed methods, but is not provided. No relevant observations needed in order to classify and treat an individual with DLBCL are described other than generic “mutations” and “expression levels”. Mutations broadly encompass those that are classified as deletions, insertions, silent, nonsense, missense, frameshift, point, substitution, etc. There is no indication which types of mutations were observed, how many and which are relevant to classifying different types of DLBCL. Expression levels broadly encompass those classified as absent, increases and decreases. There is no indication which expression levels were observed and which ones are relevant, either alone or in combination. The Remarks point to no prior art, testimony or evidence demonstrating that such mutations or expression levels were known.

The Remarks rely on the incorporation of reference of the Xu-Monette journal article to establish possession (p. 13-14).
The subject matter attempted to be incorporated by reference is essential as it is required by the claims in order to perform the claimed methods, in particular the classification step and the treating step. The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The Xu-Monette reference is post filing art. It does not establish what would have been known to the ordinary artisan prior to the filing of the application. It is further noted the instant specification states, the contents of the reference “are hereby incorporated by reference in their entirety, except where inconsistent with the present application”. There is no indication what subject matter in the Xu-Monette may be considered “inconsistent with the present application” and therefore is not incorporated by reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following include new rejections as necessitated by the amendments to the claims.
The specification, while being enabling for the obtaining of a sample of DLBCL tumor, bone marrow or cell-free RNA and detecting mutations, quantifying expression level and classifying the DLBCL of the patient based on the detecting and quantifying results, does not reasonably provide enablement for obtaining and analyzing any sample in order to classify the DLBCL. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The claims broadly encompass embodiments in which the classifying is done based on the results of the detecting of mutations in the sample and quantifying the expression level in the sample. The sample is not limited in any manner and broadly encompasses any type of tissue sample, such as skin, liver, blood, etc.
It is known that within a patient, expression levels and mutations vary between the types of tissues (including cancerous versus non-cancerous tissues) and between cells types, such as between B cells, T cells, etc. This is demonstrated by Allantaz (PLoS ONE. 2012. 7(1):E29979; previously cited), Min (BMC Genomics. 2010. 11:96; previously cited), Palmer (BMC Genomics. 2006. 7:115; previously cited), Saito-Hisaminato (DNA Research. 2002. 9:35-45; previously cited) and Whitehead (Genome Biology. 2005. 6:R13; previously cited). The classification of DLBCL as recognized in the art is based on the nucleic acids of the DLBCL itself. Other tissues do not reflect mutations and/or expression levels present in DLBCL. Thus, the results of DLBCL tumor, bone marrow or cell-free RNA would not reasonable extrapolate to other types of tissues, such as skin or hair.

Response to the enablement rejections
	The Remarks argue for the reasons previously argued in the context of written description, the claims are enabled for any type of sample (p. 14-15).
	The arguments are not persuasive. First, it is noted that the written description and enablement requirements are separate and distinct requirements. 
There is no arguments or evidence that the expression and/or mutations in any type of sample are relevant to or capable of being used to classify DLBCL. The claim broadly encompasses using normal, non-cancerous tissues, including B cells. It is not reasonable to expect that that expression levels and mutations in non-cancerous B cells have any utility in classifying DLBCL, a type of B cell cancer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites a “wherein” clause. The claim sets forth a result stemming from the step of “classifying” or criteria the step of “classifying” reaches. It is unclear whether the clause requires any further steps or elements of the “classifying” in order to reach the result or the criteria set forth in the claim.

Response to the traversal of the indefiniteness rejections
	The Remarks request reconsideration of the rejection in view of the amendments to the claims (p. 15).
	The amendments to the claims do not clarify the scope of methods as to what is required in order to achieve the recited confidence.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schmitz (N Engl J Med. 2018. 378:1396-1407 and Supplemental Appendices; published 4/12/2018; cited on the 11/13/2020 IDS).
Claim 1 requires in part quantifying in the sample an expression level of a second panel comprising each of the recited genes. The performance of the step is not limited in scope and broadly encompassing quantifying expression levels through the use of an assay as well as the analysis of raw obtained from the sample. The step broadly encompasses an independent and distinct analysis for quantifying expression levels than the detecting in the sample by an assay mutation in each gene in the first panel.
Claim 1 requires in part classifying the diffuse large B-cell lymphoma of the patient as having a cell of origin of either (i) geminal-center B-cell-like or (ii) activated B-cell-like. The step as claimed is not reliant upon or dependent upon the results of the steps of detecting and/or quantifying. The claim broadly encompasses any process in which the DLBCL is classified as one of the two recited classifications.
Claim 1 recites four steps. MPEP 2111.01(II) states it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order.
Regarding claim 1, Schmitz teaches obtaining a sample form a DLBCL patient in the form of biopsy samples (p. 1397, Procedures).
Schmitz teaches detecting mutations in EZH1 and MYD88 using a sequencing assay (Supplementary Appendix, p. 4, Exon-Seq and HaloPlex sequencing). Mutations in EZH1 and MYD88 were detected by Schmitz as demonstrated in Table S7.
Schmitz teaches quantifying gene expression of genes using the U133plus2.0 gene array commercially available from Affymetrix (Supplemental Methods, p.4). It is noted the instant specification describes the use of the same array to determine the expression of genes and in quantifying the claimed genes (para. 26). It is the examiner’s position that Schmitz teaches quantifying the expression of the recited genes in the same manner as in the instant specification and thus, satisfies the requirements of the step as claimed.
Schmitz teaches classifying the patients as either (i) geminal-center B-cell-like or (ii) activated B-cell-like (p. 1397, Procedures and Genetic distinctions among gene-expression subgroups).
Schmitz teaches treating the patients with R-CHOP (p. 1403, Clinical attributes of the DLBCL genetic subtypes) or with ibrutinib if they have a chronic active B-cell receptor signaling, e.g. activated B-cell-like. Furthermore, in Figure 4, Schmitz demonstrates better response to R-CHOP in GCB tumors than in ABC tumors.
While Schmitz may not specifically teach a single unified embodiment encompassed by the claims, the reference as a whole clearly suggests each of the recited method steps of claim 1.
Claim 2 further limits claim 1 by further defining the set of genes within each panel.
Regarding claim 2, Schmitz anticipates and/or renders obvious claim 2 in view of the analysis provided in claim 1.
Claim 3 limits claim 1 by further defining the set of genes within the panels.
Regarding claim 3, Schmitz anticipates and/or renders obvious claim 3 in view of the analysis provided in claim 1.
Regarding claim 5, Schmitz teaches patients were treated with R-CHOP (p. 1403, Clinical attributes of the DLBCL genetic subtypes). R-CHOP is a term in the field referring to treatment with rituximab, cyclophosphamide, doxorubicin, oncovin/vincristine and prednisone. It is also noted the reference describes using ibrutinib to treat DLBCL as described above.
Regarding claim 6, the claim is interpreted as setting forth the result that flows from performing the method steps of claim 1 as claimed.
Because Schmitz teaches each of the recited steps of claim 1 as broadly claimed, Schmitz is considered to achieve the results set forth in claim 6.
Regarding claim 7, Schmitz teaches detecting mutations in EZH1 and MYD88 using a sequencing assay within biopsy samples of DLBCL patients (Supplementary Appendix, p. 4, Exon-Seq and HaloPlex sequencing; and p. 1397, Procedures). Mutations in EZH1 and MYD88 were detected by Schmitz as demonstrated in Table S7.
Schmitz teaches quantifying gene expression of genes using the U133plus2.0 gene array commercially available from Affymetrix (Supplemental Methods, p.4). It is noted the instant specification describes the use of the same array to determine the expression of genes and in quantifying the claimed genes (para. 26). It is the examiner’s position that Schmitz teaches quantifying the expression of the recited genes in the same manner as in the instant specification and thus, satisfies the requirements of the step as claimed.
Schmitz teaches classifying the patients as either (i) geminal-center B-cell-like or (ii) activated B-cell-like (p. 1397, Procedures and Genetic distinctions among gene-expression subgroups).
Schmitz teaches treating the patients with R-CHOP (p. 1403, Clinical attributes of the DLBCL genetic subtypes) or with ibrutinib if they have a chronic active B-cell receptor signaling, e.g. activated B-cell-like. Furthermore, in Figure 4, Schmitz demonstrates better response to R-CHOP in GCB tumors than in ABC tumors.
While Schmitz may not specifically teach a single unified embodiment encompassed by the claims, the reference as a whole clearly suggests each of the recited method steps of claim 7.
Claim 8 further limits claim 7 by further defining the set of genes within each panel.
Regarding claim 8, Schmitz anticipates and/or renders obvious claim 8 in view of the analysis provided in claim 7.
Claim 9 limits claim 7 by expanding the set of genes within the panels.
Regarding claim 9, Schmitz anticipates and/or renders obvious claim 9 in view of the analysis provided in claim 7.
Regarding claim 11, Schmitz teaches treating the patients with R-CHOP (p. 1403, Clinical attributes of the DLBCL genetic subtypes). It is also noted the reference describes using ibrutinib to treat DLBCL as described above.

Claim(s) 1, 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (N Engl J Med. 2018. 378:1396-1407 and Supplemental Appendices; published 4/12/2018; cited on the 11/13/2020 IDS).
Claims 1 and 7 are anticipated and/or or rendered obvious by Schmitz. The claims are also rendered obvious as encompassing the embodiments of claims 4 and 10.
Regarding claims 1 and 4, Schmitz teaches obtaining a sample form a DLBCL patient in the form of biopsy samples (p. 1397, Procedures).
Schmitz teaches detecting mutations in EZH1 and MYD88 using a sequencing assay (Supplementary Appendix, p. 4, Exon-Seq and HaloPlex sequencing). Mutations in EZH1 and MYD88 were detected by Schmitz as demonstrated in Table S7.
Schmitz teaches quantifying gene expression of genes using the U133plus2.0 gene array commercially available from Affymetrix (Supplemental Methods, p.4). It is noted the instant specification describes the use of the same array to determine the expression of genes and in quantifying the claimed genes (para. 26). It is the examiner’s position that Schmitz teaches quantifying the expression of the recited genes in the same manner as in the instant specification and thus, satisfies the requirements of the step as claimed.
Schmitz teaches classifying the patients as either (i) geminal-center B-cell-like or (ii) activated B-cell-like (p. 1397, Procedures and Genetic distinctions among gene-expression subgroups).
Schmitz teaches treating the patients with R-CHOP (p. 1403, Clinical attributes of the DLBCL genetic subtypes) or with ibrutinib if they have a chronic active B-cell receptor signaling, e.g. activated B-cell-like. Furthermore, in Figure 4, Schmitz demonstrates better response to R-CHOP in GCB tumors than in ABC tumors.
Regarding claims 7 and 10, Schmitz teaches detecting mutations in EZH1 and MYD88 using a sequencing assay within biopsy samples of DLBCL patients (Supplementary Appendix, p. 4, Exon-Seq and HaloPlex sequencing; and p. 1397, Procedures). Mutations in EZH1 and MYD88 were detected by Schmitz as demonstrated in Table S7.
Schmitz teaches quantifying gene expression of genes using the U133plus2.0 gene array commercially available from Affymetrix (Supplemental Methods, p.4). It is noted the instant specification describes the use of the same array to determine the expression of genes and in quantifying the claimed genes (para. 26). It is the examiner’s position that Schmitz teaches quantifying the expression of the recited genes in the same manner as in the instant specification and thus, satisfies the requirements of the step as claimed.
Schmitz teaches classifying the patients as either (i) geminal-center B-cell-like or (ii) activated B-cell-like (p. 1397, Procedures and Genetic distinctions among gene-expression subgroups).
Schmitz teaches treating the patients with R-CHOP (p. 1403, Clinical attributes of the DLBCL genetic subtypes) or with ibrutinib if they have a chronic active B-cell receptor signaling, e.g. activated B-cell-like. Furthermore, in Figure 4, Schmitz demonstrates better response to R-CHOP in GCB tumors than in ABC tumors.
While Schmitz teaches RNA sequencing for both expression analysis and mutation or variant analysis, Schmitz does not teach the analysis of the mutations in EZH1 and MYD88 observed was also done with the RNA sequencing.
It would have been prima facie obvious to the ordinary artisan at the time of filing to have utilized the RNA sequencing of Schmitz for both expression analysis and mutational analysis. Such an approach would save the user time and resources as it allows one data collection process to be analyzed for two types of information, e.g. expression and mutation status.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (N Engl J Med. 2018. 378:1396-1407 and Supplemental Appendices; published 4/12/2018; cited on the 11/13/2020 IDS) as applied to claim 7 above and in further view of Monti (WO 2018/119411; previously cited).
Regarding claim 12, while Schmitz renders obvious the methods of claim 7 as noted above, Schmitz does not specifically teach the use of formaldehyde-fixed paraffin-embedded FFPE tissue.
However, in the context of classification of diffuse large B-cell lymphoma, Monti teaches that data may be obtained from either fresh tissues or FFPE (para. 225).
Claim 12 is rendered obvious as being an obvious variant of the methods of Schmitz in which the fresh tissues of Schmitz would be simply substituted with the FFPE tissues noted by Monti.

Response to the traversal of the 102 and 103 rejections
	The Remarks argue Schmitz teaches treating with R-CHOP well before the one or more steps of detection, quantification or determination of Schmitz (p. 15-16).
	The claims do not specifically limit the order of the claimed steps. Because the claims do not limit how or when the classification is performed, the point at which the treating step is performed is not limited. Thus, the claims broadly encompass embodiments in which the steps are performed in any order. Schmitz is then considered to anticipate the claims. Alternatively, even if the Remarks are correct and the claim limits the steps to the treating occurring after classification, Schmitz is considered as a whole to render obvious the present claims.
	It is noted that Schmitz does teach:
For the survival analysis, we selected all untreated patients with outcome data who received immunochemotherapy (R-CHOP or CHOP like chemotherapy; 240 patients), including 119 patients whose tumors were classified into one of the genetic subtypes.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634